Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 20-24 are presented for examination.
Claims 20 and 22-24 are amended. 
Claims 1-20 previously canceled.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7  – page 10, filed July 19, 2022, with respect to claims 20-24 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 20-24 have been withdrawn.

Allowable Subject Matter
Claim(s) 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 20-24  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 20 and 22-24… transmits a random access preamble in at least one resource, of resources that are respectively associated with a plurality of services the terminal wishes to use; and a receiver that receives system information to use at least one of the plurality of services the terminal wishes to use, the system information corresponding to the at least one resource in which the random access preamble is transmitted, wherein the receiver receives the system information by use of a random access response or a contention resolution message, a type of the system information, that is received by use of the random access response or the contention resolution message, corresponds to: the at least one resource in which the random access preamble is transmitted, and the at least one of the plurality of services the terminal wishes to use, the plurality of services the terminal wishes to use are respectively associated with different random access preamble resources the terminal wishes to use, the terminal transmits the random access preamble in the resource corresponding to the type of the system information, and the resource comprises a frequency bandwidth and one or more time-domain symbols available for transmitting the random access preamble.… and in combination with other limitations recited as specified in claims 20 and 22-24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yang et al (US Pub. No.:2016/0381712) discloses  a method for transreceiving a signal in a wireless communication system supporting repeated transmission of a same signal, and an apparatus for same, and more specifically, to a method and an apparatus for same, the method comprising the steps of: repeatedly transmitting a first physical random access channel (PRACH) signal by using a first PRACH resource, wherein the number of transmissions equal a first repetition number; receiving a random access response (RAR) with respect to the first PRACH signal; and transmitting a second PRACH signal for requesting scheduling, wherein a plurality of PRACH resources are pre-established for transmitting the second PRACH signal, a second plurality of repetition numbers that are different are pre-established for the plurality of PRACH resources, wherein the second PRACH signal is repeatedly transmitted by using the first PRACH resource, wherein the number of transmissions equal a repetition number set for the first PRACH resource, when the first PRACH resource matches one of the plurality of PRACH resources, and wherein the second PRACH signal is repeatedly transmitted by using a PRACH resource corresponding to the first repetition number from among the plurality of PRACH resources, wherein the number of transmissions equal the first repetition number, when the first repetition number matches one of the second plurality of repetition numbers.
Kim et al (s US Pub. No.: 2017/0181214), discloses a method for responding to a failure of a specific packet data network (PDN) in user equipment (UE). The method can comprise the steps of: receiving information on whether a specific PDN has a failure; determining whether the specific PDN is in a failure state on the basis of the received information; and if it is determined that the specific PDN is in the failure state, performing a detach procedure for the specific PDN or a disconnection procedure for the specific PDN, and then, performing an attach procedure to another PDN or a PDN connection establishment procedure.
Mustapha (US Pub. No.:2010/0027466) discloses method for use in a base station of a mobile telecommunications system, primary system information is maintained and is periodically broadcast while secondary system information is broadcast in response to a trigger event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469